Per Curiam. At the February term, 1908, of this court, to which the above entitled cause was brought by writ of error, the defendant in error moved to strike from the record the bill of exceptions therein contained. The motion was allowed and the bill of exceptions was stricken from the record. There remains to be considered only a transcript of the .pleadings and orders of the trial court, respecting which no exceptions were taken or errors assigned. The judgment of the Circuit Court will therefore be affirmed. Affirmed.